Citation Nr: 1427399	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  13-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 Regional Office (RO) determination, which denied the appellant's claim for VA death benefits on the basis that her deceased husband did not have any qualifying service.

The appellant was scheduled for a Travel Board hearing in January 2014.  However, she failed to report for this hearing and provided no explanation for her failure to report.  Her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant's deceased husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.203, 3.6, 3.40, 3.41 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Where relevant, this notice must include information concerning the evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (which holds that, because "veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").  Here, in a letter dated in April 2012, the appellant was provided with a description of the evidence needed to establish entitlement to VA death benefits, including verification of her husband's service and the specific service requirements needed to establish basic eligibility, as well as her and VA's respective obligations in obtaining specific types of evidence.  The duty to notify has been satisfied.

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  All available evidence relative to this claim has been reviewed by the RO and provided to the NPRC to certify the deceased's service on two separate occasions.  The NPRC responded to both requests indicating that the Veteran had no service as a member of the Philippine Commonwealth Army in service of the United States Armed Forces.  No new, relevant evidence has been received since certification was most recently obtained from the NPRC in April 2012.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review, if the additional evidence contains information which could change NPRC's previous certification (such as a new name, etc.)). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 



II. Merits of the Claim

The appellant claims entitlement to VA death benefits through her husband, F.G.G., who died in September 1967.  She contends that her deceased husband had valid military service with the United States Armed Forces during World War II.  In support of her contention, she submitted a discharge letter from the Philippine Army showing service from August 1943 to May 1946.  The discharge document notes that F.G.G. participated in the Philippine Liberation Campaign in 1945 and had no military service under the U.S. Government.  The appellant also submitted a September 1963 affidavit from the deceased indicating that he was inducted into the guerilla forces and later attached to difference United States Army components.  These documents, as well as a notation that F.G.G. was listed on the Reconstructed Recognized Guerilla Roster maintained at the Manila RO, were submitted to the NPRC for verification of the deceased's service.  See VA Forms 21-3101, April 2012, November 2012.  The NPRC responded in April 2012 and December 2012 certifying that F.G.G. did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

Philippine military personnel called into the service of the United States Armed Forces of the Far East during World War II, and qualifying survivors, are authorized specific VA benefits for such service.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  Entitlement to VA benefits is subject to verification of service, however.  38 C.F.R. § 3.203 (2013).  For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, as verification if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2013). Otherwise, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2013); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) ("...section 3.203(c) requires verification of service from the service department whenever a claimant lacks the kind of official evidence specified in section 3.203(a)"). 

The Board has carefully considered the documentation of record, but it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by a United States service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  Instead, the documents were issued by the Philippine government.  Recognition of service by the Philippine government, although establishing entitlement to benefits from that government, is not sufficient for benefits administered by VA.  Similarly, the reconstructed guerrilla roster maintained at the Manila RO does not contain official verification of service; all official records pertaining to Filipino service are located at the NPRC. 

The NPRC was provided with the evidence issued by the Philippine government concerning F.G.G.'s service, as well as the RO's information that he was included on the reconstructed guerrilla roster.  Nevertheless, the NPRC certified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 530   (1992).  Moreover, where the United States service department does not certify a claimant's alleged service in the Philippine Army, VA cannot consider a claim for veterans' benefits based on that service.  Soria v. Brown, 118 F.3d 747   (Fed. Cir. 1997). 


As the service department has certified that the appellant's deceased husband did not have the requisite service to qualify for entitlement to VA death benefits, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


